Exhibit 24(b)(8.25) SEVENTH Amendment of PARTICIPATION Agreement This Amendment by and among American Funds Distributors, Inc., American Funds Service Company, ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York, is effective December 1, 2010. WHEREAS, the parties have entered into a Participation Agreement dated January 1, 2003, as amended (the “Agreement”); WHEREAS, on December 1, 2010, shares of American Funds Mortgage Fund will be offered for sale to the public; WHEREAS, the parties desire to add American Funds Mortgage Fund to the Agreement and remove certain funds from the Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants hereinafter contained, the parties hereby agree as follows: American Funds Mortgage Fund is added to Schedule A of the Agreement. Cash Management Trust of America and U.S. Treasury Money Fund of America are removed from Schedule A of the Agreement. All other provisions of the Agreement remain in effect without change. [This section intentionally left blank] IN WITNESS WHEREOF, the parties hereto have executed and delivered this Agreement as of the date above. American FUNDS DISTRIBUTORS, INC. By: _/s/ David Givner Name: David Givner Title: Secretary American FUNDS SErvIce company By: /s/ Ryan Rue Name: Ryan Rue Title: Assistant Vice President ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Lisa S. Gilarde Name: Lisa S. Gilarde Title: Vice President RELIASTAR LIFE INSURANCE COMPANY By: /s/ Robert Garrey _ Name: Robert Garrey Title: Vice President RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Ralph Ferraro Name: Ralph Ferraro Title: Sr. Vice President 1000426/1855
